DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 18, 21, 25, 26, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 of U.S. Patent No. 11,269,460.
Present Application
US Patent 11,269,460
17. (New) A method of manufacturing a touch sensing apparatus, the method comprising: 

providing a panel including a touch surface; 

mounting a plurality of light emitters on a support structure; 

positioning the support structure around a periphery of the panel, the support structure including a first portion extending over at least a portion of the periphery of the panel and separated by a space from the panel; and 

positioning an optical element in the space between the panel and the first portion of the support structure, 

the optical element configured to at least partially seal the plurality of light emitters from contaminants, 

wherein the support structure is bent to control a radius of curvature of the panel along at least one side of the panel.

1. A touch sensing apparatus, comprising: 


a panel comprising a touch surface; 

a plurality of light emitters arranged along a periphery of the panel; 

a support structure positioned around the periphery of the panel, the support structure comprising a first portion extending over at least a portion of the periphery of the panel and separated by a space from the panel; 

an optical element fitted in the space between the panel and the first portion of the support structure, 


the optical element configured to at least partially seal the plurality of light emitters from contaminants from the touch surface, 

wherein the support structure is bent to control a radius of curvature of the panel along at least one side of the panel, wherein a curvature of the panel is concave.

18. (New) The method of claim 17, wherein the space between the panel and the first portion of the support structure is variable along the periphery of the panel.

2. The touch sensing apparatus according to claim 1, wherein the space between the panel and the first portion of the support structure is variable along the periphery of the panel.








21. (New) The method of claim 17, wherein the optical element comprises a first surface facing the plurality of light emitters, and an opposite second surface arranged adjacent the touch surface, wherein the second surface is at an angle relative to the normal axis of a plane in which the panel extends.

3. The touch sensing apparatus according to claim 1, wherein a carrier of the support structure and a display unit are attached to each other at an adjustable position along a direction parallel to a normal axis of a plane in which the panel extends to control the curvature of the panel.

8. The touch sensing apparatus according to claim 3, wherein the optical element comprises a first surface facing the plurality of light emitters, and an opposite second surface arranged adjacent the touch surface, wherein the second surface is at an angle relative to the normal axis of a plane in which the panel extends.
25. (New) The method of claim 17, wherein positioning the support structure around the periphery of the panel includes placing the support structure such that the mounted plurality of light emitters emit light above the touch surface.

5. The touch sensing apparatus according to claim 1, wherein the plurality of light emitters is configured to emit light above the touch surface.

26. (New) The method of claim 17, wherein the first portion comprises a first projection extending downwards from the first portion and a second projection extending downwards from the first portion, and wherein a gap between the first projection and the second projection forms a receptacle having a first cross-sectional shape.


27. (New) The method of claim 26, wherein the optical element comprises a mating portion having a second cross-sectional shape that is substantially reciprocal to the first cross- sectional shape, and wherein positioning the optical element comprises engaging the mating portion with the receptacle of the first portion.

4. The touch sensing apparatus according to claim 1, wherein the first portion comprises a first projection extending downwards from the first portion and a second projection extending downwards from the first portion, wherein a gap between the first projection and the second projection forms a receptacle having a first cross-sectional shape; and 

the optical element comprises a mating portion having a second cross-sectional shape that is substantially reciprocal to the first cross-sectional shape, the mating portion engaged with the receptacle of the first portion.






Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 17, 18, 21, 25, 26, 27 of the present application overlap and encompass the scope of claims 1-5, 8 of U.S. Patent No. 11,269,460, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1-5, 8 of U.S. Patent No. 11,269,460 to that of claims 17, 18, 21, 25, 26, 27 of the present application for the well-known purpose of having a greater scope of patent protection, and consequently, more products or services in the applicability which are patent protected.

Allowable Subject Matter
Subject to the double patenting rejection above, claims 17-27 are allowed.
Claims 28-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 17, Goh (US 2013/0300714 A1, Published November 14, 2013) discloses a method of manufacturing a touch sensing apparatus, the method comprising: 
providing a panel including a touch surface (Goh at Figs. 4, 5B glass substrate 1); 
mounting a plurality of light emitters on a support structure (Goh at Figs. 4, 5B, substrates 2Y support LEDs 31); 
positioning the support structure around a periphery of the panel (Goh at Figs. 4, 5B, substrate 30), 
the support structure including a first portion extending over at least a portion of the periphery of the panel and separated by a space from the panel (Goh at Figs. 4, 5B, substrate 30 and glass substrate 1 are separated by substrate 2Y); and 
positioning an optical element in the space between the panel and the first portion of the support structure (Goh at Figs. 4, 5B, condenser lens L2).
Goh does not disclose the optical element configured to at least partially seal the plurality of light emitters from contaminants, wherein the support structure is bent to control a radius of curvature of the panel along at least one side of the panel.
However, Saini (US 9,001,086 B1, Patented April 7, 2015) does disclose the optical element configured to at least partially seal the plurality of light emitters from contaminants (Saini at Figs. 2-3, in particular).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the support structure is bent to control a radius of curvature of the panel along at least one side of the panel.

As to claim 28, Goh discloses a method of manufacturing a touch sensing apparatus, the method comprising: 
providing a panel including a touch surface (Goh at Figs. 4, 5B glass substrate 1); 
mounting a plurality of light emitters and a plurality of light detectors on a support structure (Goh at Figs. 4, 5B, substrates 2Y support LEDs 31); 
positioning the support structure around a periphery of the panel (Goh at Figs. 4, 5B, substrate 30), 
the support structure including a first portion extending over at least a portion of the periphery of the panel and separated by a space from the panel (Goh at Figs. 4, 5B, substrate 30 and glass substrate 1 are separated by substrate 2Y), and 
a second portion extending from and substantially perpendicular to the first portion (Goh at Figs, 4, 5B, perpendicular portion of substrate 30); and 
mounting an optical element against at least one surface of the touch surface (Goh at Figs. 4, 5B, condenser lens L2).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  by pushing the optical element in the space between the support structure and the panel in a direction parallel to a normal axis of a plane in which the panel extends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/23/2022